Citation Nr: 0726846	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a higher initial rating than the 
noncompensable (zero percent) evaluation assigned for small 
bowel obstruction status post resection with adhesions and 
hiatal hernia associated with recurrent incisional hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1974, 
and from September 1977 to May 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection for small bowel obstruction 
status post resection with adhesions and hiatal hernia, with 
a zero percent rating assigned for that disorder.  The RO 
also then denied entitlement to an increased evaluation for 
recurrent ventral incisional hernia, rated 40 percent 
disabling.  

In May 2007 the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
conducted between the RO and the Board in Washington, DC.  A 
transcript is contained in the claims folder.

The RO in the December 2004 decision deferred a claim for 
benefits under 38 C.F.R. § 4.30, claimed based upon 
hospitalization for elective gastric bypass surgery, in which 
the veteran contended that complications due to service-
connected disabilities resulted in greater need for 
convalescence.  In an August 2005 decision the RO granted 
that temporary total rating under 38 C.F.R. § 4.30, for the 
period from January 20, 2004, through August 31, 2004.  The 
veteran did not appeal that determination.


FINDINGS OF FACT

1.  The veteran has reported episodes of pain and symptoms of 
possible obstruction (with associated loose stools), 
associated with his small bowel obstruction, status post 
resection, with adhesions and hiatal hernia.  

2.  The veteran's hiatal hernia epigastric symptoms are 
controlled by medication; associated symptoms of vomiting, 
weight loss, melena, anemia, or impairment of health are not 
present.  

3.  The veteran's ventral hernia, while massive, is not shown 
to need a supporting belt; or to be associated with post-
operative wounds with weakening of the abdominal wall; or to 
be associated with severe diastasis of the recti muscles, or 
with extensive diffuse destruction or weakening of the 
muscular or fascia support of the abdominal wall.

4.  Though the veteran has loose stools or possible dumping 
syndrome, he does not have symptoms of nausea, sweating, 
circulatory disturbance, hypoglycemic symptoms, weight loss, 
malnutrition, or anemia, to allow for consideration of these 
symptoms as associated with his small bowel obstruction, 
status post resection, with adhesions and hiatal hernia.  

5.  The veteran does not have diverticulitis, ulcerative 
colitis, irritable colon syndrome, amebiasis, or disorders of 
the anus or rectum.  Symptom sets associated with these 
disorders are not present. 

6.  The veteran's abdominal scars associated with his 
recurrent ventral incisional hernia and his small bowel 
obstruction, status post resection, with adhesions, are not 
of a combine area 144 inches square or greater, and are not 
deep, or causative of limited motion, or unstable, or 
painful, or causative of limited function of underlying 
parts.  

 
CONCLUSION OF LAW

The veteran has been assigned a single 40 percent evaluation 
for his service-connected disabilities associated with 
diseases of the digestive system, inclusive of his recurrent 
ventral incisional hernia, small bowel obstruction, status 
post resection, with adhesions, and hiatal hernia.  A 
separate compensable rating is not warranted for the 
veteran's small bowel obstruction, status post resection, 
with adhesions and hiatal hernia, or for associated scars.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7301, 7308, 
7319, 7323, 7339, 7346, 7801, 7803, 7804 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).



The Board notes that the appealed claim for a higher initial 
evaluation for small bowel obstruction, status post 
resection, with adhesions and hiatal hernia is "downstream" 
of the RO's grant of service connection for that disability 
by the appealed December 2004 rating action.  For such 
downstream issues, the VA General Counsel has held that a 
VCAA notice is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board accordingly 
here addresses the March 2004 VCAA notice afforded for the 
initial service connection claim, and subsequent development 
assistance.  The veteran was also afforded a development 
letter in February 2007, addressing the issue of a higher 
initial evaluation for small bowel obstruction status post 
resection with adhesions and hiatal hernia.

The VCAA requirements have been fulfilled in this case.  By 
the March 2004 letter, the veteran was informed of the notice 
and duty-to-assist provisions of the VCAA.  By the February 
2007 letter, he was informed of the information and evidence 
necessary to substantiate his claim for a higher initial 
evaluation for small bowel obstruction status post resection 
with adhesions and hiatal hernia.  These letters informed of 
the bases of review and the requirements to sustain the claim 
for service connection and an initial rating for small bowel 
obstruction status post resection with adhesions and hiatal 
hernia.  Also by these letters, the veteran was requested to 
submit evidence in his possession.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

The letters sent to the veteran requested that he inform of 
VA and private medical sources of evidence pertinent to his 
claim, and to provide necessary authorization to obtain those 
records.  They also requested evidence and information about 
the severity of his small bowel obstruction status post 
resection with adhesions and hiatal hernia.  

The veteran submitted supportive records, inclusive of 
private treatment records, as well as a May 2005 opinion 
letter by a private osteopath.  VA examination records and 
private treatment records were obtained and associated with 
the claims folder.  The veteran has not indicated the 
existence of private treatment records that have not been 
requested and obtained.  The Board accordingly concludes that 
appropriate records development has been undertaken, with 
indicated medical records obtained.  There remains no 
reasonable possibility that further development will produce 
additional records to further the claim.  

The veteran was afforded VA examinations in September 2004, 
April 2006, and February 2007, as discussed below.  The 
medical record amply documents his small bowel obstruction 
status post resection with adhesions and hiatal hernia, 
including ongoing private treatment.  

By an SSOC in April 2007, following issuance of the VCAA 
letter in March 2004 and development letter in February 2007, 
the veteran was informed of evidence obtained in furtherance 
of his appealed initial rating claim.  This SSOC meets the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra. 

The veteran addressed his claim for a higher initial 
evaluation in written statements, as well as at the hearing 
conducted before the undersigned Veterans Law Judge in May 
2007, and by arguments advanced by his representative at 
these hearing and in written submissions.  The written 
statements and hearing transcript are of record.  There is no 
indication that he desires to further address the claim on 
appeal, or that such a desire remains unfulfilled.  Moreover, 
the veteran has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not apply here.  See Sanders v. Nicholson, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  The case presents no reasonable possibility 
that additional evidentiary requests would further the claim 
here on appeal, as ample and sufficient evidentiary 
development, inclusive of obtaining pertinent private 
treatment and evaluation records, has been undertaken.  See 
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.  Therefore, no 
useful purpose would be served in remanding this matter for 
yet more development prior to the current decision.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The RO provided 
notice of the Dingess decision by letter of March 2006, and 
the veteran was afforded appropriate notice and development 
assistance for his downstream issue of entitlement to a 
higher initial evaluation for small bowel obstruction status 
post resection with adhesions and hiatal hernia.  The issue 
of effective dates to be assigned for ratings is not 
pertinent to the Board's determination here, since the Board 
here concludes that a compensable rating is not warranted.  
See Fenderson v. West, 12 Vet. App 119 (1999) (staged ratings 
to be considered for claims for initial evaluations with the 
grant of service connection).  Other downstream issues are 
not implicated by this decision, and are not within the ambit 
of the Board's jurisdiction in this case.  See 38 C.F.R. 
§§ 20.101, 20.200.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Claim for a Compensable Initial Evaluation for 
Small Bowel Obstruction, Status Post Resection, with 
Adhesions and Hiatal Hernia

The veteran contends that his small bowel obstruction status 
post resection with adhesions and hiatal hernia warrants a 
higher initial rating than the zero percent assigned.  His 
recurrent ventral incisional hernia, status post multiple 
repairs, has been previously assigned a 40 percent 
evaluation, undr 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7339.   

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A September 2004 VA examiner noted the veteran's past history 
of recurrent incisional hernias following a left lower 
quadrant gunshot wound in service, with a more recent ventral 
hernia repair in 1990 using a Marlex graft, resulting in 
extensive adhesion to the mesh found upon repair again in 
1991.  The examiner also noted development of significant 
obesity over the years, with bariatric bypass surgery 
performed in January 2004.  That surgery was complicated by 
multiple dense adhesions resulting from the past surgeries, 
necessitating removal of much of the mesh, and a distal small 
bowel resection, both in the January 2004 surgery.  A small 
bowel obstruction developed and necessitated surgery three 
weeks later with lysis of multiple additional adhesions.  He 
had postoperative complications including pulmonary embolus 
and sepsis, and was not discharged from the hospital until 
May 2004.  He reportedly had been doing well since that time.

At the  September 2004 VA examination the veteran reported 
having no recurrent or persistent nausea or vomiting, or any 
other gastrointestinal problems or symptoms.  He reported 
having one to two well-formed bowel movements per day.  At 
the examination, the veteran's abdomen was obese, supple, and 
nontender, with normal bowel sounds.  The ventral hernia was 
easily reducible and nontender.  The examiner diagnosed 
recurrent ventral incisional hernia with eight episodes; 
severe intra-abdominal adhesions; status post distal small 
bowel resection with no significant gastrointestinal 
dysfunction associated with the resection; and status post 
bariatric surgery with weight reduced from 296 to 228 pounds.  

The examiner opined that the veteran's recurrent ventral 
hernias were due to the veteran's chronic obesity, and that 
the intra-abdominal adhesions were most likely due to the 
multiple past intra-abdominal surgeries for treatment of the 
ventral hernias.  The examiner also opined that the recent 
small bowel obstruction was also most likely caused by the 
intra-abdominal adhesions.  

A private treating osteopathic physician provided a May 2005 
letter opining that the veteran's abdominal problems were the 
result of in-service abdominal surgeries.  That osteopath 
then noted that the veteran's had ongoing complaints of 
nausea, occasional vomiting, diarrhea with dumping syndrome, 
and abdominal pain.  

Upon VA examination in April 2006, the examiner noted the 
veteran's history including of an open cholecystectomy in 
February 2006.  He had developed new abdominal pain in 
November 2005 which was diagnosed as gallstones, and the 
cholecystectomy was performed in an open fashion due to 
abdominal adhesions.   The veteran had been working full-time 
in security, but reportedly missed nine weeks of work in the 
past year due to gallbladder surgery, of which five weeks 
were post-surgical convalescence and four weeks were due to 
abdominal pain prior to the surgery.  The examiner noted the 
veteran's history of incisional ventral hernia developing in 
1984, reportedly associated with exercise.  The veteran 
reported currently feeling well and not having diarrhea, but 
also reported having loose stools since the cholecystectomy, 
with soiling of his underwear approximately twice per week, 
though he denied fulminant incontinence.  There were no 
nocturnal voidings, and voidings were not associated with 
food ingestion.  He reported having rare vomiting, and having 
no current abdominal pain.  

Upon the April 2006 physical examination, a single 34-
centimeter scar, one to two centimeters in width, was present 
extending from the epigastrium to the umbilicus, and was 
slightly depressed.  Multiple smaller abdominal surgical 
scars were noted which were flat, well-healed, and nontender.  
The more recent, still reddened cholecystectomy scar over the 
upper right quadrant was also noted.  A huge ventral hernia 
was present.  The veteran's abdomen was soft and non-tender 
without guarding, rebound, or masses.  The examiner assessed 
small bowel obstruction status post resection with adhesions 
and hiatal hernia associated with ventral incisional hernia.  
The examiner opined that the veteran's loose stools with 
possible dumping syndrome were "as likely as not" due to 
the small bowel resection due to the adhesions resulting from 
the multiple incisional hernia repairs.  The examiner further 
opined that the cholecystectomy was unrelated to the 
veteran's small bowel disease, adding that the veteran did 
not have complications or sequelae of the cholecystectomy.  
The examiner noted that the veteran had not had abdominal 
pain or vomiting since the cholecystectomy. 

At a February 2007 VA examination the veteran's history was 
noted.  There was no history of gastrointestinal bleeding, 
melena, or dysphagia associated with the veteran's current 
reflux symptoms.  The veteran currently took medication twice 
daily to control reflux symptoms.  The examiner also noted 
the veteran's history of recurrent ventral incisional hernia, 
with multiple repairs, and use of a Marlex mesh that resulted 
in multiple adhesions, requiring resection of a portion of 
the small bowel to correct entrapment caused by the Marlex-
associated adhesions.  The examiner noted the veteran's 
history of weight gain to the point of morbid obesity, with 
gastric bypass performed in January 2004, with multiple 
adhesions again found in the abdomen, again requiring 
segmental resection of the small bowel, and complications in 
the form of small bowel obstruction three weeks later 
requiring further lysis of adhesions and segmental resection 
of the small bowel.  The examiner noted that the veteran had 
done well from February 2004 to late 2005, with no further 
problems of small bowel obstruction, nausea, vomiting, 
abdominal pain, vomiting, diarrhea, or other gastrointestinal 
symptoms.  The examiner noted that symptomatic gallstones 
developed in late 2005, with open cholecystectomy in February 
2006, again with lysis of adhesions but without further 
resection of the small bowel.  The examiner noted that 
following the cholecystectomy the veteran had loose stools 
two to four times per day, only occurring during the day, 
with no rectal bleeding.  The veteran had leakage 
approximately twice weekly due to the loose stools, and for 
that reason wore Depends.  

The February 2007 examiner noted that the veteran had 
regained some weight since 2005, and that there were no 
constitutional symptoms, with no fever or chills.  The 
examiner also noted that the veteran was not treating his 
post-cholecystectomy diarrhea.  

The February 2007 examiner noted that the veteran had worked 
in building security for the past 15 years, and that he had 
lost 30 days of work over the past year due to convalescence 
following the cholecystectomy, with no further days of work 
missed following that convalescence, with the exception of 
two days for hospitalization for an asthma attack.  

At the February 2007 examination, the examiner found ventral 
herniation only when the veteran was lying supine and lifted 
his head from the pillow, then producing a four-by-fifteen 
centimeter ventral herniation in the upper portion of the 33-
centimeter midline abdominal incisional scar.  Bowel tone, 
rectal vault, and anal tone were all normal, and stool was 
heme occult negative.  The examiner concluded that the 
veteran's current ventral incisional hernia did not require 
repair.  The examiner noted that despite the veteran's 
multiple small bowel resections, there was no evidence of mal 
obstructive syndrome, as the veteran could (and did) gain 
weight.  The examiner opined that the veteran had post-
cholecystectomy diarrhea that was due to the cholecystectomy, 
and did not have dumping syndrome or malabsorption due to the 
small bowel resections. 

VA and private treatment records within the claims folders 
present findings that are generally consistent with those as 
noted upon the above-detailed contemporaneous examinations 
for the veteran's service-connected small bowel obstruction, 
status post resection, with adhesions and hiatal hernia 
associated with recurrent incisional hernia.  

The Board notes the inconsistency in opinions between the 
April 2006 VA examination and the February 2007 VA 
examination, where the April 2006 VA examiner concluded that 
the veteran's loose stools and possible dumping syndrome were 
as likely as not due to the small bowel obstruction status 
post resection, unrelated to subsequent gallstones and 
cholecystectomy, but the February 2007 VA examiner concluded 
precisely the opposite, that the loose stools and possible 
dumping syndrome were due to the cholecystectomy and not due 
to the veteran's small bowel obstruction status post 
resection.  The Board also notes that the veteran's 
representative is accurate in asserting that some loose 
stools or dumping syndrome symptoms were noted prior to the 
cholecystectomy, supporting the contention that these were 
related to the veteran's service-connected gastrointestinal 
conditions rather than the non-service-connected status post 
cholecystectomy.  Affording the veteran the benefit of the 
doubt, in the absence of a basis in the record for otherwise 
resolving the conflicting April 2006 and February 2007 
medical opinions, the Board concludes that the veteran's 
complained-of loose stools and possible dumping syndrome are 
part of the veteran's service-connected gastrointestinal 
disabilities.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The initial rating issue on appeal is one affecting the 
digestive system.  General rating considerations for diseases 
of the digestive system are contained in 38 C.F.R. §§ 4.110- 
4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 will not be combined with each other.  Rather, 
these diseases of the digestive system, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  They 
are to be assigned a single disability rating based on the 
predominant disability picture, with elevation to the next 
higher level where the severity of the overall disability 
picture warrants.  38 C.F.R. §§ 4.113, 4.114.  To do 
otherwise would amount to impermissible pyramiding, or the 
assignment of multiple separate ratings for the same symptoms 
of disability.  38 C.F.R. §  4.14.  

The veteran is currently rated as zero percent disabling for 
his small bowel obstruction status post resection with 
adhesions and hiatal hernia associated with recurrent 
incisional hernia.  He had been assigned a 100 percent 
convalescent rating for the period from January 20, 2004, 
through August 31, based on surgery performed.  However, the 
veteran is also assigned a 40 percent evaluation for 
recurrent ventral incisional hernia under DC 7339.  In 
essence, all the veteran's current gastrointestinal and 
abdominal disorders are rated under the assigned 40 percent 
evaluation, with no additional compensable evaluation 
assigned, because this would amount to impermissible 
pyramiding.  38 C.F.R. § 4.14.  

Thus, the 40 percent evaluation currently assigned for 
ventral hernia under Diagnostic Code 7339 is based on the 
totality of the veteran's service-connected abdominal and 
gastrointestinal disability affecting that general 
functioning, which is inclusive of the veteran's recurrent 
ventral incisional hernia, hiatal hernia, and small bowel 
obstruction status post resection with adhesions.  The Board 
must therefore consider the applicable codes for all these 
disabilities.  

The veteran's status-post cholecystectomy is not service 
connected.  Hence, while this condition affects functioning 
of the gastrointestinal system and produces associated 
symptoms, any symptoms which may be distinctly attributed to 
the status-post cholecystectomy may not be reflected in the 
service-connected rating assigned.  

DC 7328 provides ratings for resection of the small 
intestine.  A 20 percent rating is assigned where the 
condition is symptomatic with diarrhea, anemia, and inability 
to gain weight.  In light of the veteran's demonstrated 
ability to gain weight despite his multiple small bowel 
resections, even a 20 percent evaluation is not warranted 
under this code.  The code does, however, specify that a 
rating under Diagnostic Code 7301 is appropriate where, as 
here, the predominant associated disability appears to be 
adhesions.  

Under Diagnostic Code 7301, moderate peritoneal adhesions, 
with pulling pain on attempting to work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea) or 
abdominal distension, a 10 percent rating is assigned.  Where 
moderately severe, with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain, a 30 percent evaluation is 
assigned.  Where the adhesions are severe, with definite 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, a 50 percent 
evaluation is warranted.  38 C.F.R. § 4.114, DC 7301.  

Here, none of the criteria for a 50 percent evaluation for 
peritoneal adhesions is currently met, but the veteran has 
reported episodes of pain, and surgery has been performed in 
the past for correction of partial obstruction associated 
with adhesions.   Accordingly, the preponderance of the 
evidence would possibly warrant a 30 percent evaluation based 
on digestive system difficulties (with associated loose 
stools, leakage, and possible dumping syndrome) and pain 
symptoms (though no associated pain symptoms were notable 
upon recent VA examinations), but not a 50 percent evaluation 
based on peritoneal adhesions.  Diagnostic Code 7301.  

Colitis or irritable colon syndrome has not been shown by the 
evidentiary record to warrant a rating under Diagnostic Codes 
7319 or 7323. 

DC 7346 provides ratings for hiatal hernia.   A 60 percent 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or if there are other symptom combinations productive of 
severe impairment of health.   A 30 percent rating is 
assigned for symptoms of persistent, recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned for two or more symptoms present from the 30 percent 
evaluation, with less severity.  The veteran does not have 
vomiting, any weight loss, melena, or anemia, and his 
epigastric distress is controlled by medication.  His other 
symptoms do not combine to produce considerable impairment of 
health.  Thus, even a 30 percent rating is not warrant based 
on the veteran's hiatal hernia.  

The veteran's post-operative ventral hernia is rated under 
Diagnostic Code 7339.  Where the ventral hernia is small but 
not well support by belt under ordinary conditions, or healed 
ventral hernia or post-operative wounds with weakening of 
abdominal wall and indication for a supporting belt, a 20 
percent rating is assigned.  Where the hernia is large and 
not well-supported by a belt under ordinary conditions, a 40 
percent rating is assigned.  Where the hernia is massive and 
persistent, with severe diastasis of the recti muscles or 
extensive diffuse destruction or weakening of muscular or 
fascia support of abdominal wall so as to be inoperable, a 
100 percent rating is assignable.  

In the veteran's case, the ventral hernia has been medically 
described as massive, but other criteria for a 100 percent 
evaluation are not found.  The hernia has also not been found 
to be not well-supported by belt.  Rather, there is no 
medical record indicating that the veteran's current post-
operative ventral hernia needs support.  The ventral hernia 
is also not shown to have resulted in weakening of the 
abdominal wall.  Hence, at most a 20 percent evaluation may 
be assigned for the post-operative ventral hernia.  
Diagnostic Code 7339.  

The symptoms of diarrhea and/or dumping syndrome, which the 
Board has here attributed to the veteran's service-connected 
gastrointestinal disability, may be rating by analogy to 
postgastrectomy syndromes under DC 7308, as these syndromes 
are manifested by such symptoms.  Under that code, where the 
condition is mild with infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations, a 20 percent rating is 
assignable.  Where the condition is moderate, with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss, a 40 percent rating is warranted.  Where the 
condition is severe, with associated nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia, a 60 
percent rating is assigned.  Here, the veteran has not been 
found to have symptoms of nausea, sweating, circulatory 
disturbance, hypoglycemic symptoms, weight loss, 
malnutrition, or anemia, so as to warrant either a 40 or 60 
percent rating under this code.  Continuous mild 
manifestations may perhaps be found based on the veteran's 
loose stools with diarrhea or possible dumping syndrome.  
Accordingly, no more than a 20 percent rating would be 
warranted under that code.  

Hence, the most severe condition of the veteran's service-
connected gastrointestinal conditions is the veteran's status 
post resection of the small intestine, ratable as peritoneal 
adhesions, with a 30 percent rating assignable under that 
code based on symptoms of abdominal pain and diarrhea.  The 
Board finds that the preponderance of the evidence is against 
the presence of additional gastrointestinal symptoms due to 
all his service-connected gastrointestinal disorders which 
together would warrant assignment of the next-higher 50 
percent evaluation under Diagnostic Code 7301 for peritoneal 
adhesions.  38 C.F.R. § 4.114.  As noted, the substance of 
the veteran's symptoms essentially consists of some abdominal 
pain with gastric symptoms controlled by medication, and some 
loose stools or possible dumping syndrome.  All these 
symptoms, taken as a whole, do not warrant a higher 
disability rating than the 40 percent assigned under the 
applicable codes, considered here.  

The Board has also considered whether a separate rating is 
warranted for scarring of the skin.  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, DC 7802 (2006).  The veteran's 
abdominal scars, as described at the February 2007 VA 
examination, include a vertical midline abdominal scar 33 
centimeters (cm) by 3 to 4 cm, a linear scar in the right 
upper quadrant measuring 21 cm by 1 cm, and a left lower 
quadrant scar measuring 11 cm by 1 cm.  Thus, they do not 
meet the size requirement.


The veteran's abdominal scars are also not shown to be deep 
or to cause limited motion, or to be unstable, or to be 
painful, or to cause limitation of function of underlying 
parts, so as to warrant a compensable rating on any of these 
bases.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 
(2006).  

Accordingly, a separate rating for the veteran's abdominal 
scarring (as distinguished from his peritoneal adhesions) is 
not warranted.

The Board has also reviewed the veteran's submitted 
statements and testimony at his hearing before the 
undersigned in May 2007.  At that hearing, the veteran 
contended that his small bowel obstruction status post 
resection with adhesions and hiatal hernia should be rated 
separately as a voiding dysfunction, based on dumping 
syndrome symptoms.  At the hearing, the veteran and his 
representative dwelt a great deal on whether or not 
appropriate diagnoses had been assigned, by examining 
physicians.  However, such questions of medical diagnosis are 
in the realm of medical questions requiring special knowledge 
or expertise not shown to be possessed by the veteran.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

It is true that lay statements may serve to support a claim 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder).  In this case, the veteran 
dwelt on the question of dumping syndrome as a distinct 
disorder, and his representative then focused on whether a 
rating should be assigned based a voiding dysfunction.  
However, despite his history of multiple small bowel 
resections, the evidence is simply not present to support a 
disability distinct from that of the digestive system for 
which the veteran is already compensated.  Diverticulitis, or 
irritable colon syndrome, or ulcerative colitis, or 
amebiasis, or disorders of the anus or rectum are not shown 
by the evidentiary record, and neither are disorders 
affecting nutrition due to malabsorption, as already 
discussed, with the record documenting weight gain and the 
absence of findings of anemia or other associated systemic 
symptoms or effects.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7319-7337 (2006).
 
Because the veteran has been appropriately rated as 40 
percent disabling for his small bowel obstruction, status 
post resection, with adhesions and hiatal hernia associated 
with recurrent incisional hernia, a separate, compensable 
evaluation for his service-connected small bowel obstruction 
with adhesions is not warranted, as this would amount to 
impermissible pyramiding, barred by 38 C.F.R. §  4.14.  A 
separate rating based on the veteran's loose stools with 
occasional leakage appears not to be warranted, with the 
preponderance of the evidence against.  Because the 
preponderance of the evidence is against the claim for a 
separate evaluation for the veteran's small bowel obstruction 
with adhesions, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, supra.


ORDER

Entitlement to a compensable evaluation for small bowel 
obstruction status post resection with adhesions and hiatal 
hernia, in addition to the 40 percent already assigned for 
recurrent ventral incisional hernia, is denied.   



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


